DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended in accordance with an interview with the attorney of record as follows:

1.	(currently amended) A method for execution by a computing device of a recommendation system comprising:

receiving, by the computing device from a user computing device of the recommendation system, a selection of one or more images from one or more selectable image groups, wherein the user computing device is associated with a user profile, wherein each image of the one or more images has an individual image vector;

generating, by the computing device, a populated image matrix based on the selection of the one or more images;

generating, by the computing device, a preliminary input vector from the populated image matrix by combing the individual image vector of each image; 

generating, by the computing device, a personal preference profile for the user profile based upon the preliminary input vector; 

determining, by the computing device, to correlate one or more items of one or more databases of items based on the personal preference profile for the user profile; and

generating, by the computing device, a representation of the one or more correlated items for displaying on a display of the user computing device.



References Cited
In the present application, claims 1-16 are allowed.
The most related prior art patent of record is Morales (US 2011/0093361) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684